United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-41595
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MIGUEL ANGEL MADRIGAL,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                      USDC No. 5:04-CR-2034-ALL
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Miguel Angel Madrigal pleaded guilty to one count of

possession of more than 100 kilograms of marijuana with intent to

distribute in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).          He

now appeals the district court’s denial of a so-called safety

valve reduction pursuant to U.S.S.G. § 5C1.2.    Finding no error,

we affirm.

     Of the five criteria for a § 5C1.2 adjustment, the only one

at issue here is the requirement that the defendant has

truthfully provided the Government with all information and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41595
                                -2-

evidence he has concerning the offense.   We review the district

court’s factual finding that Madrigal did not truthfully debrief

for clear error.   See United States v. Miller, 179 F.3d 961, 963-

64 (5th Cir. 1999).

     Contrary to Madrigal’s assertions, the district court’s

conclusion was not based on unsubstantiated speculation.    Rather,

the district court heard directly from Madrigal and concluded

that his story that a stranger sought him out randomly to

transport a large and valuable load of marijuana for $10,000 was

not plausible.   The district court’s credibility determination,

entitled to great deference, was not clearly erroneous.     United

States v. Powers, 168 F.3d 741, 753 (5th Cir. 1999); United

States v. Miller, 179 F.3d 961, 968 (5th Cir. 1999); United

States v. Salinas-Capistran, 133 Fed. App’x 112, 113-14 (5th Cir.

2005).

     Accordingly, the judgment of the district court is AFFIRMED.